Citation Nr: 1111988	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  08-06 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left hip disability.

3.  Entitlement to a compensable disability rating for the service-connected hearing loss.  

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a left knee disability.

9.  Entitlement to service connection for a left ankle disability.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include depression.

11.  Entitlement to service connection for posttraumatic stress disorder.

12.  Entitlement to service connection for claimed residuals of a cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to February 1962.  

This case is before the Board of Veterans' Appeals (Board) on appeal from June 2006 and May 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In the June 2006 decision, the RO granted service connection for hearing loss and tinnitus, and denied service connection for a low back disability and a left leg condition.  The Veteran only appealed that determination with regard to the denials of service connection for disabilities of the low back and left leg.  While the appeal was pending, it became apparent that the Veteran's claimed "left leg" disability was, in fact, a left hip disability.  As such, the RO recharacterized the claimed disability on the Statement of the Case (SOC), which was issued in February 2008.  The Veteran perfected his appeal as to the issues of service connection for a low back disability and a left hip disability with the submission of a timely VA Form 9, substantive appeal, received at the RO in February 2008.  

Meanwhile, the Veteran filed additional claims of service connection in November 2006.  Those claims included entitlement to service connection for diabetes mellitus, hypertension, PTSD, depression, and disabilities of both hips, knees and ankles, as well as a claim for an increased (compensable) rating for the service-connected hearing loss.  

In February 2008, the Veteran amended his claim to include a claim of service connection for residuals of a cold injury.  

The May 2008 rating decision denied the Veteran's claims.  The Veteran's Notice of Disagreement (NOD) with that determination was received at the RO in June 2008.  The RO issued an SOC in June 2010, and also issued a rating decision in June 2010 that granted service connection for a right ankle disability.  The Veteran perfected his appeal as to the remaining issues with the submission of a VA Form 9, substantive appeal, received at the RO in August 2010.  

During the appeal period, the Veteran appeared for two personal hearings.  At the first hearing , in November 2007, the Veteran testified before a Decision Review Officer (DRO) at the RO.  Then, in February 2011, the Veteran testified at a second personal hearing before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of the testimony from both hearings are associated with the claims file.  At the February 2011 hearing before the undersigned, the Veteran testified that he intended to withdraw from appellate status the issues of entitlement to service connection for PTSD, diabetes mellitus, hypertension, and entitlement to a compensable rating for the service-connected hearing loss.  A written statement to this effect has been associated with the claims file.  

The RO originally adjudicated the Veteran's claim for a psychiatric disorder as entitlement to service connection for depression in the May 2008 rating decision.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the issue is recharacterized as shown on the first page of this decision and it is acknowledged that such description includes a claim of entitlement to service connection for all currently diagnosed acquired psychiatric disorders.  

The issues of entitlement to service connection for a low back disability, a left hip disability, and disabilities of the right hip, both knees, and left ankle, as well as entitlement to service connection for an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  At his February 2011 Board hearing and in written correspondence dated the same, and prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal as to the issues of entitlement to service connection for diabetes mellitus, hypertension and PTSD, as well as the claim for a compensable rating for the service-connected hearing loss.  

2.  The medical and other competent evidence of record establishes that the Veteran does not have residuals of a cold injury in any extremity.



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the appellant's substantive appeal have been met as to the issues of entitlement to service connection for diabetes mellitus, hypertension and PTSD, as well as the claim for a compensable rating for the service-connected hearing loss; and as such, the Board does not currently have appellate jurisdiction to decide these issues.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.204 (2010).

2.  A cold injury to the Veteran's extremities was not incurred in or aggravated by service.  U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

After the case was certified to the Board on appeal, but before a decision was promulgated, the Veteran testified at a Board hearing in February 2011 and specifically requested to withdraw his appeal with respect to the issues of entitlement to service connection for diabetes mellitus, hypertension and PTSD, as well as the claim for a compensable rating for the service-connected hearing loss.  The Veteran also submitted a written statement to that effect on the day of the hearing.  In this case, the Veteran (appellant) has withdrawn this appeal as to the issues of entitlement to service connection for diabetes mellitus, hypertension and PTSD, as well as the claim for a compensable rating for the service-connected hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to those issues.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to service connection for diabetes mellitus, hypertension and PTSD, as well as the claim for a compensable rating for the service-connected hearing loss and they are therefore dismissed.

II.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claim of service connection for cold injury residuals, the RO provided the appellant pre-adjudication notice by letter dated in April 2008.  This notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

Moreover, the Statement of the Case, issued in June 2010 provided all information necessary for a reasonable person to understand what evidence and/or information was necessary to substantiate the claim.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  Furthermore, in a statement received at the RO in February 2009, the Veteran specifically indicated that he had no additional evidence to submit in support of his claim, and requested expedited handling of his claim.  

III.  Service Connection - Cold Injury Residuals

The Veteran seeks service connection for residuals of a cold injury.  At his personal hearing in February 2011, he testified that he had tingling and numbness in his hands and feet, but opined that these sensations were related to his back and hip disability.  The Veteran also testified that he was never treated for frostbite in service, but that he currently got cold easily.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service treatment records silent as to any complaints or treatment for frostbite in service.  This is consistent with the Veteran's testimony that he was not treated for frostbite in service.  

There are no outpatient treatment records showing a diagnosis or treatment for frostbite or cold injury to any extremity.  

The Veteran was afforded a VA examination in April 2010 to determine if he had any residuals of frostbite, and if so, whether they were as likely as not incurred in service.  The Veteran reported to the examiner that he was involved in Exercise Snow Tiger during service in Korea, and did maneuvers in 40-degrees below zero weather.  He wore winter gear, and his feet felt cold, but he was not treated for frostbite.  

The examination report noted no history of tissue loss, no history of Reynaud's phenomenon, no pain and no hyperhidrosis of affected parts.  There was a mild degree of cold sensitivity to the Veteran's feet.  The Veteran described his feet and toes as looking red, or blotchy red, but there was no history of lost sensation, recurrent fungal infection, swelling, or muscle cramps after use.  There was no breakdown or ulceration of skin, no history of nail abnormalities, no arthritis or stiffness of joints and no history of sleep disturbance due to symptoms.  Significantly, the Veteran denied treatment for any frostbite and did not report cold sequelae.  The Veteran reported moderate weakness in the left leg, but that was specifically attributed to the Veteran's orthopedic disability of the spine.  

On examination , there was no evidence of edema, muscle atrophy, flatfoot, hammertoe, or other toe flexion or extension deformity.  Sensation was normal in the feet.  The examiner concluded that there was no documentation of any significant in-service cold injury and no signs of residuals of a cold injury.  

There is no opinion to the contrary.  

In sum, there is no evidence of record showing that the Veteran suffered from frostbite during service, there is no post-service treatment for cold injury residuals, and the competent medical evidence of record shows that there are no residuals of frostbite.  Although the Veteran's feet may have been cold at times, and he currently reports some mild cold sensitivity, this evidence, alone, does not support a finding of cold injury residuals.  The evidence of record does not show that the Veteran was treated for frostbite or that he necessarily should have sought treatment for frostbite at any time in service or after service.  Moreover, even if the Veteran was exposed to cold in service, the fact remains that there are no current residuals of frostbite for which to establish service connection.  In other words, despite what may have occurred during service, there is no current disability manifested by residuals of a cold injury for which service connection may be established.  In that regard, the Veteran is competent to report that he cold feet in service, but he is not shown to be competent to diagnose current residuals of a cold injury or to provide an etiological opinion for his foot condition.  Moreover, even if the Board found him competent to make such a diagnosis and opinion, the medical evidence of record, particularly the April 2010 VA examination report, is more probative as it is based on physical examination, a review of the history and an opinion with a rationale was provided.  Significantly, absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Accordingly, the preponderance of the evidence is against the claim and service connection for cold injury residuals is not established.


ORDER

Service connection for residuals of a cold injury is denied.  


REMAND

The Veteran seeks service connection for a low back disability and a left hip disability.  The Veteran's service treatment records (STRs) are silent as to any back or hip injury; yet, the Veteran has consistently maintained that he initially injured his low back and left hip when he fell off his Scorpion vehicle during maneuvers in Korea in 1960 or 1961.  The Veteran reports continuity of symptoms since service, including a limp since service.  In support of his claim, the Veteran submitted multiple lay statements from family, friends, and fellow soldiers with whom he served who recalled the Veteran returning from Korea with a limp due to his back/hip injury.  

The Veteran also seeks service connection on a secondary basis for additional orthopedic disabilities of the right hip, both knees, and left ankle.  The Veteran maintains that he has developed disabilities of these joints over the years as a result of the initial in-service back and left hip injury.  

Finally, the Veteran also asserts that he has an acquired psychiatric disorder, to include depression, as a result of his multiple orthopedic disabilities.  

The RO denied the Veteran's claims of service connection for low back and left hip disabilities based on an April 2010 VA examiner's opinion which concluded that there was no relationship between the current low back disability and service.  For the reasons set forth below, the April 2010 examination is inadequate and the matter must be remanded to afford the Veteran another examination.  

The Veteran is in receipt of Social Security Disability as a result of his back and hip disabilities.  Private treatment records obtained by the Social Security Administration (SSA) in conjunction with his award of SSA disability benefits provide evidence of treatment for severe back pain with magnetic resonance imaging (MRI) evidence of disc protrusion, stenosis and facet disease dating back to 2003, but no earlier.  A September 2003 evaluation notes that the Veteran's symptoms had been increasing over the last 5 years, but the report does not provide an approximate date of symptom onset.  

VA outpatient treatment records from August 2006 to October 2006 show that the Veteran presented for an outpatient consult in August 2006 with long-standing pain which began in his left buttock and extended down the postero-lateral aspect of the thigh.  The examiner noted the Veteran's reports of in-service onset, and also noted that the Veteran had undergone chiropractic treatment over the years and was told that his pain was "sciatica."  X-rays of the left hip revealed that the Veteran had "an extensive deformity" and degenerative change involving the left hip.  The femoral head was markedly deformed as well as the proximal portions of the femoral neck.  The examiner noted the Veteran's overall problems with the low back, left hip, and both knees/feet; but, he opined that the primary culprit for all of the problems was the "bad" left hip (with heterotrophic ossification - a process which the examiner believed matured long ago.)  

These records further indicate that the Veteran was a good candidate for a left hip replacement.

At a VA examination April 2010, the x-rays from 2006 are noted, and in particular it is noted that the right hip is unremarkable, yet the left hip shows extensive deformity and degenerative changes.  The examination report further notes that the joint spaces in the left hip were essentially obliterated and the femoral head was markedly deformed as well as the proximal portions of the femoral neck.  There were also some surrounding dystrophic and hypertrophic calcifications.  Regarding the lumbar spine, there was multilevel degenerative disease without fracture or subluxation, and multilevel disc disease with vacuum disc phenomenon at L5-S1 at L4-L5.  Also, there was multilevel facet disease (most severe at L5-S1) and bulky osteophytes at L1-L2.  

At the examination the Veteran reported the in-service accident, as noted above, and the examiner noted, upon a review of the claims file, that there was no record of the claimed incident.  The examiner noted a diagnosis of degenerative disc (DDD) and joint disease (DJD) of the lumbar spine with left side radiculopathy, but opined that this was less likely as not caused by or a result of a fall from the truck [during service].  The examiner concluded that the Veteran did not have DDD and DJD of the lumbar spine with left side radiculopathy that developed since his discharge from service 45 years ago because it was unlikely that the fall from a truck in 1961 would cause the current lumbar arthritis.  The examiner further noted that there was no documentation of acute back injury at the time of the fall and no documentation of chronic back treatment until the evaluation in 2003.  Further, the examiner indicated that the left leg weakness and pain was associated with the left side radiculopathy and not leg trauma in 1961.  

The April 2010 examiner's opinion is inadequate for the purpose for which it was obtained, particularly because the VA examiner in April 2010 never considered the Veteran's left hip disability when he provided his nexus opinion.  This is significant in light of the fact that the VA outpatient records from 2006 suggest that the Veteran's left hip may play a significant role in the overall disability picture which includes the back.  The examiner in August 2006 specifically opined that the origin of the Veteran's problems may be the hip, and not necessary the back, and it is certainly possible that the Veteran injured his hip at the same time he injured his back, particularly given his reported history of a limp since service.  Moreover, the x-rays from 2006 note severe deformity and arthritic changes in the left hip, yet the right hip is completely normal.  This suggests that the etiology left hip disability may be traumatic in nature, an important piece of the puzzle that the VA examination in April 2010 failed to address.  Further, although the examiner in April 2010 acknowledged the Veteran's reports of the in-service vehicle accident, he did not provide any opinion as to whether the Veteran's back and left hip symptoms were consistent with the Veteran's reported history, regardless of the fact that there is no written documentation to support the Veteran's assertions.  In other words, regardless of the Veteran's credibility, he is still competent to report that he injured his back in service and that he has limped with pain in his back and left hip ever since.  

VA is obligated to provide an adequate examination once it chooses to administer one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, because the Veteran was provided with an examination in April 2010, it is expected that any such an examination will be adequate as to the purpose for which it was administered, which in this case was to obtain an opinion as to etiology of any current back disability and left hip disability.  That was not accomplished with respect to the April 2010 VA examination.  

In light of the foregoing, the matter must be remanded to the RO to schedule the Veteran for another VA examination to determine the likely etiology of any current back and left hip disability, as well as any other residual orthopedic disabilities of the right hip, right and left knees and left ankle.  

In this regard, the issues of service connection for disabilities of the right hip, both knees, and right ankle, as well as an acquired psychiatric disorder are inextricably intertwined with the issues of service connection for a low back disability and a left hip disability, and therefore must be deferred pending the outcome of his other claims.  See Holland v. Brown, 6 Vet. App. 443 (1994).  More specifically, the Veteran claims service connection for these disabilities on a secondary basis, as a result of the initial back and hip disabilities; and, this question cannot be addressed until the initial issues of service connection for a low back and left hip are resolved.  Service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In addition, service connection may also be granted for disability which has been aggravated by a service-connection disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:


1.  Obtain and associate with the claims folder any pertinent VA records relating to the Veteran's claims of service connection.  

2.  Ask that the Veteran identify any additional pertinent private treatment records that are not already of record.  The RO should attempt to obtain those records provided that authorization is provided.  Private treatment records should include, but should not be limited to, records used by the SSA in conjunction with his disability determination not already of record, any records showing a current disability of an acquired psychiatric disorder, as well as any records linking the Veteran's left hip and/or low back disability to service.

3.  Schedule the Veteran for a VA orthopedic examination to determine the current nature and likely etiology of any left hip and low back disability, as well as any disability of the right hip, right and left knee, and left ankle.  All indicated tests should be completed.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  Based on a review of the entire record, including, but not limited to, the Veteran's reported history and detailed explanation recorded in the February 2011 hearing transcript, the lay statements of record, VA records from August 2006, the April 2010 examination report, as well as the body of this remand, and any additional pertinent medical evidence added to the file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or higher likelihood) that the Veteran has a current left hip and/or low back disability which had its onset during service or is otherwise related to the claimed injuries in-service.  The examiner should also comment on whether the objective findings on examination are consistent with the Veteran's reported history, particularly with regard to the left hip given that current x-ray findings of the hips are drastically asymmetrical.  A complete rationale should accompany all opinions expressed.

4.  Based on the outcome of the VA orthopedic examination, undergo all additional development necessary with respect to the remaining claims on appeal, including, but not limited to affording the Veteran VA examinations, if appropriate, to determine the current nature and likely etiology of the claimed right hip disability, right knee and left knee disabilities, left ankle disability and acquired psychiatric disorder.   

5.  Ensure that the above directives have been properly completed.  If any examination report is insufficient, it should be returned to the examiner for corrective action.  Thereafter, readjudicate the Veteran's claims.  If any action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


